DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 7, the closest prior art of Chason et al. (5,912,738) discloses multiple beams separated and deflected off a surface and measured by a CCD. The prior art fails to disclose or make obvious irradiating the laser array to the object, a direction of each beam of the laser array being substantially perpendicular to a surface of the object; and measuring the flatness of the object using a reflected laser array reflected from the object and in combination with the other recited limitations of claims 1, 7. Claims 2-6, 8-17, 20-21 are allowed by the virtue of dependency on the allowed claims 1, 7.
 	Regarding claim 18, the prior art fails to disclose or make obvious a laser source disposed at a position different from a position of an object such that the laser source is disposed in a second vertical direction that is substantially parallel with a first vertical direction that passes through the substrate, the laser source generating a laser, which has a wavelength reflectable from the substrate, along the second vertical direction; and an etalon interferometer disposed between the object and the laser source to convert the 17 SD-200702-TCDlaser into a laser array to be irradiated to the object; and an analyzer disposed over the object to measure the flatness of the object using a reflected laser array reflected from the object, and in combination with the other recited limitations of claim 18. Claim 19 are allowed by the virtue of dependency on the allowed claims 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        June 16, 2022